Citation Nr: 1638841	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is entitled to Department of Veterans Affairs (VA) nonservice-connected pension benefits prior to April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



  
INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida.  In December 2010, the Board remanded this case for further development. 

In September 2013, the Board determined that the Veteran was entitled to VA nonservice-connected pension benefits, but remanded the matter of whether his income was excessive for payment of those benefits as payment of pension depends on a veteran's income level eligibility and for an effective date for pension benefits to be assigned.  It appears that the Board decision was an age-based award of pension.  The Veteran attained 65 years as required for age-based pension in March 2011.  Under 38 U.S.C.A. § 1513, pension benefits are to be paid to Veterans of a period of war who are at least 65 years old and meet the service requirements of 38 U.S.C.A. § 1521(j) and income and net worth requirements.  The Board indicated that age and service requirements were met, but remanded for the income considerations, while otherwise granting pension.  However, the Board stated that the RO should determine the effective date.

The RO then determined that the Veteran was eligible for payment of pension from April 1, 2008 and assigned that date as an effective date.  Thus, the RO adjudicated whether pension was warranted prior to the date the Veteran was eligible based on his age (March 2011).  The Board did not previously implicitly grant pension prior to the age eligibility since the Board indicated that age was a determinative factor.  Nonetheless, pension may be granted on other bases, and the RO granted pension effective April 1, 2008.  The Veteran was issued a supplemental statement of the case on the issue of whether his income was excessive for payment of pension benefits for the period of June 23 2006 through April 1 2008.  Since this matter was not specifically adjudicated by the Board previously, the Board will consider that matter herein.  

FINDING OF FACT 

The Veteran was unable to secure and follow substantially gainful employment by reasons of his disabilities and had no countable income for the period of June 23, 2006 through April 1, 2008.


CONCLUSION OF LAW

Entitlement to VA nonservice-connected pension benefit for the period of June 23, 2006 through April 1, 2008, is warranted.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 3.272, 4.15, 4.16(a), 4.17 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  VCAA compliant notification letters were sent to the Veteran in October 2006 and November 2014, and the Board finds that VA has also fulfilled its duty to assist the Veteran in the development of his claim.  Further, the Veteran has not alleged any deficiencies in this regard nor has he identified any prejudice to him as a result of any identified deficiencies in the duty to notify or duty to assist.  Furthermore, the Veteran's claim is being granted.

Pension

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  In order for pension benefits to be granted, the evidence must generally demonstrate three things: (1) the Veteran meets the service requirements; (2) he is totally and permanently disabled by age or disability; and (3) his income and net worth do not exceed the amounts specified by law. 

A Veteran will be considered permanently and totally disabled if he is a patient in a nursing home for long-term care, is disabled as determined by Social Security, is unemployable as a result of disability reasonably certain to continue throughout the life of the person, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or where the Veteran has any disease or disorder determined by VA to be of such a nature as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3). 

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. 

A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b). 

Alternatively, a Veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he has a lifetime impairment precluding him from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  This is accomplished by proving the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability will be assigned when (1) there is one disability ratable at 60 percent or more or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When these percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reasons of his or her disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, the Adjudication Officer or in some cases the rating board can approve a permanent and total disability rating for pension purposes on an extraschedular basis.  The Adjudication Officer or rating board will examine factors such as whether the Veteran is unemployable by reason of his disability(ies), age, occupational background and other related factors.  38 C.F.R. § 3.321(b)(2). 

Alternatively, the Veteran may be eligible for pension benefits based upon his age.  Under 38 U.S.C.A. § 1513, pension benefits are to be paid to Veterans of a period of war who are at least 65 years old and meet the service requirements of 38 U.S.C.A. § 1521(j) and income and net worth requirements.  If the Veteran is entitled to pension benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 1521, pension shall be paid to the Veteran only under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1513(b). 

As previously noted, the Board found that the Veteran was eligible for pension based on his age (65 years as of March 2011) and his wartime service.  The RO has also determined that pension is warranted from April 1, 2008, but denied the earlier period of time based on a finding that the Veteran's disabilities did not render him permanently and totally disabled.  

A review of the record shows a scant number of medical records.  The Veteran has indicated that his left leg, right wrist, and peripheral neuropathy of the bilateral lower extremities resulted in total disability.  Although a VA examination was conducted recently, there was no examination in the time period in question.  Although it appears VA tried to examine the Veteran, he was homeless, which accounts for his absence from the examination.  There is no certain way to evaluate the exact nature of these disabilities during the applicable time frame.  However, in viewing the disabilities in terms of his statements and 1997 records relating to his left leg surgery, the Board finds that in affording all reasonable doubt, the percentage requirements are met when the Veteran is assigned at least a 40 percent rating for his left tibia disability based on the severity of that injury (Diagnostic Code 5262) or the residual limitation of motion and instability (Diagnostic Codes 5260, 5261, and 5257, respectively); a 10 percent rating for his right wrist limitation of motion (Diagnostic Code 5215), and 20 percent for each lower extremity (Diagnostic Code 8520).  In addition, an employer indicated that the Veteran was unable to work.  

With regard to income, basic pension entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as revised periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of a veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).   In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual income of a veteran, including his/her family income.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security Administrative (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Effective December 1, 2005, the MAPR for a veteran with no dependents was $10,579.  Effective December 1, 2006, the MAPR for a veteran with no dependents was $10,929.  Effective December 1, 2007, the MAPR for a veteran with no dependents was $11,181.  

The Veteran has been denied payment of pension benefits for the period of June 23, 2006 through April 1, 2008.  The Veteran credibly reported that he has no income or medical records/documents as he was homeless for a long period of time, including from June 23, 2006 through April 1, 2008.  A review of the record confirms this information.  However, the Board has available correspondence which is part of the record during this time period.  

In an unemployability application dated June 2006, the Veteran reported that he had not worked since November 1997, around the time he injured his left leg.  An October 2006 letter from a former employer indicated that the Veteran had been unable to work due to his leg.  That employer subsequently indicated that there were no records pertaining to the Veteran.  It appears that the Veteran had not been employed by them for some time.  The Veteran applied for SSA benefits and was awarded those benefits.  His award commenced in 2008.  It appears that the RO used the SSA income as the basis for the Veteran's countable income level for pension purposes.  However, since there was no documentation of income prior to that time, the RO denied the pension award prior to April 1, 2008.  However, the Board finds that the record in its totality shows that even though there is no specific documentation, the record reflects that the Veteran was homeless and had no countable income.  He had not worked in years, as noted in the Board's prior decision.  As such, payment of VA pension benefits is warranted for the period of June 23, 2006 through April 1, 2008 based on no countable income.  


ORDER

The Veteran met basic eligibility requirements for pension and his income was not excessive for VA nonservice-connected benefits for the period of June 23, 2006 through April 1, 2008, and payment of pension benefits for that period is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


